Citation Nr: 0517492	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  03-25 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The veteran testified before the 
undersigned at a Board hearing in March 2004.  The transcript 
is associated with the claims folder.  This claim was 
previously before the Board and was remanded for further 
development in September 2004.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The totality of the evidence shows that the veteran has 
no worse than Level V hearing loss in the right ear and Level 
IV hearing loss in the left ear, evaluated as 10 percent 
disabling.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 
Diagnostic Code 6100 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
November 2001 and September 2003.  Since this letter fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and supplemental statements of the case (SSOCs) 
he was provided with specific information as to why his claim 
was being denied, and of the evidence that was lacking.  He 
was also supplied with the complete text of 38 C.F.R. § 3.159 
in the August 2003 SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's November 2001 and September 2003 letters, March 2003 
rating decision, August 2003 statement of the case, and 
January 2005 and March 2005 supplemental statements of the 
case essentially informed the veteran that it was necessary 
to send any evidence to VA in his possession that pertains to 
the claim.  There is no allegation from the veteran that he 
has any evidence in his possession that is needed for a full 
and fair adjudication of this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The claims folder contains all available VA and private 
medical records.  The veteran has not identified any 
outstanding evidence to be obtained.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. 

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  Where an increase 
in an existing disability rating based on established 
entitlement to compensation is at issue, the present level of 
disability is the primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor. 38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision. Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's bilateral hearing loss is evaluated as 10 
percent disabling.  Evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometric tests in the frequencies 1,000, 2,000, 
3,000, and 4,000 cycles per second.

To evaluate the degree of disability from bilateral defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels from level I for essentially normal acuity through 
level XI for profound deafness.  38 U.S.C.A. § 1160(a); 38 
C.F.R. §§ 4.85, 487, Codes 6100 to 6110.  Impaired hearing 
will be considered a disability only after threshold 
requirements are met. See 38 C.F.R. § 3.385.  Once disability 
is established, levels of hearing loss are determined by 
considering the average pure tone threshold and speech 
discrimination percentage scores.  38 C.F.R. § 4.85(b).  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).

The regulations for evaluation of hearing impairment were 
revised, effective June 10, 1999.  64 Fed. Reg. 25202 (May 
11, 1999).  The revised regulatory provisions essentially 
addressed the question of whether the speech discrimination 
testing employed by VA in a quiet room with amplification of 
sounds accurately reflects the extent of hearing impairment.  
Based upon research, two circumstances were identified where 
alternative tables could be employed.

The provisions of 38 C.F.R. § 4.86 (2004) address exceptional 
patterns of hearing loss.  The exceptional patterns addressed 
in this section are present when the puretone threshold at 
1000, 2000, 3000 and 4000 Hz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hz, and 
70 decibels or more at 2000 Hz.  In these circumstances, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table Via, whichever results in the higher numeral.    

The veteran asserts that his bilateral hearing loss is more 
severe than currently evaluated, but a higher initial rating 
is not supported by the objective medical evidence of record.  
Evidence relevant to the level of severity of the veteran's 
bilateral hearing loss includes a September 1998 VA 
audiological examination reporting the following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
10 dB
70 dB
70 dB
70 dB
Left 
Ear
5 dB
70 dB
75 dB
80 dB

Puretone Threshold Average
Right Ear
55 dB
Left Ear
58 dB



Speech Recognition
Right Ear
88%
Left Ear
88%


A November 1999 private audiological examination reported the 
following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
20 dB
70 dB
85 dB
85 dB
Left 
Ear
10 dB
65 dB
75 dB
80 dB

Puretone Threshold Average
Right Ear
65 dB
Left Ear
57.5 dB

Speech Recognition
Right Ear
Not reported
Left Ear
Not reported

A February 2003 VA audiological examination reported the 
following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
15 dB
65 dB
80 dB
80 dB
Left 
Ear
10 dB
65 dB
70 dB
80 dB

Puretone Threshold Average
Right Ear
60 dB
Left Ear
56 dB

Speech Recognition
Right Ear
80%
Left Ear
78%
A January 2005 VA audiological examination reported the 
following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
10 dB
60 dB
75 dB
75 dB
Left 
Ear
10 dB
70 dB
70 dB
75 dB

Puretone Threshold Average
Right Ear
55 dB
Left Ear
56 dB

Speech Recognition
Right Ear
88%
Left Ear
84%

The record also provides the results of a December 2001 
private audiological examination.  However, this examination 
is in the form of graphs and charts, and does not contain 
sufficient detail for rating purposes.

In the present case, the evidence shows an exceptional level 
of impaired hearing in both the September 1998 (bilateral 
ears), November 1999 (right ear), and January 2005 (left ear) 
examinations such that 38 C.F.R. § 4.86 is applicable to the 
veteran's claim. 

Applying the results from the September 1998 VA audiological 
examination to Table VI yields a Roman numeral value of II 
for the right ear and a Roman numeral value of III for the 
left ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these same 
results to Table VIA yields a Roman numeral value of III for 
the right ear and a Roman numeral value of IV for the left 
ear.  See 38 C.F.R. § 4.86.  Applying both of these values to 
Table VII, the Board finds that the veteran's hearing loss 
was no more than 10 percent disabling in September 1998.  Id.

The Board notes that the November 1999 private audiological 
examination failed to report speech discrimination scores, 
however, the results for the right ear from this examination 
show exceptional hearing loss such that a speech 
discrimination score is not necessary.  Applying the results 
from the November 1999 private audiological examination to 
Table VIA yields a Roman numeral value of V for the right 
ear.  See 38 C.F.R. § 4.86.  However, since this examination 
report only shows a Roman numeral value for one ear, it is 
impossible to rate the veteran's total bilateral hearing loss 
with this examination.
 
Applying the results from the February 2003 VA audiological 
examination to Table VI yields a Roman numeral value of IV 
for the right ear and a Roman numeral value of IV for the 
left ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these 
values to Table VII, the Board finds that the veteran's 
hearing loss was correctly evaluated as 10 percent disabling 
in the March 2003 rating decision.  Id.  

Applying the results from the January 2005 VA audiological 
examination to Table VI yields a Roman numeral value of II 
for the right ear and a Roman numeral value of II for the 
left ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying the January 
2005 results for the left ear to Table VIA yields a Roman 
numeral value of IV for the left ear.  See 38 C.F.R. § 4.86.  
Applying these values to Table VII, the Board finds that the 
veteran's hearing loss was no more than 10 percent disabling 
in January 2005.  Id.  

Under the foregoing circumstances, there is no basis for 
assignment of a higher evaluation.  As was stated earlier, 
assignment of a specific disability evaluation for hearing 
loss is achieved by the mechanical application of the Rating 
Schedule to the numeric designations assigned, after 
audiometric evaluations are rendered.  See Lendenmann.  
Therefore, a disability rating greater than 10 percent for 
the veteran's service connected bilateral hearing loss, 
mixed, is not warranted.  38 C.F.R. § 4.3.




ORDER

Entitlement to an initial disability rating greater than 10 
percent for bilateral hearing loss is denied.



	                        
____________________________________________
	M.W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


